Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
The use of the term Velcro (claims 7 or 19), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Generically, Velcro TM is typically referred to as hook and loop fastener. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 11, and 13-15 are rejected under 35 U.S.C. 102 a1 or a2 as being anticipated by Krumwiede (U. S. Patent 9,076,413).
Regarding claim 1, Krumwiede discloses a chord and/or note assist assembly, comprising: 
a chord and/or note forming aid 10 including a plurality of multi-position string engaging assemblies (as shown in figure 4) that engage strings of a guitar in a controlled manner so as to define chords associated with playing a guitar (abstract, ; 
an extension device including a plurality of multi-position string engaging assemblies that engage strings of a guitar in a controlled manner so as to define chords associated with playing a guitar (as shown in figures 5 and 6); and 
an electronic microprocessor 23 circuit board (abstract, item is illustrated as  a board in figure 5) electrically linked to a solid-state memory (a memory is understood to be embodied with the microprocessor) to control the plurality of multi-position string engaging assemblies of both the chord and/or note forming aid and the extension device (abstract, as shown in figure 6).
Regarding claim 2, Krumwiede discloses the chord and/or note assist assembly according to claim 1, wherein the chord and/or note forming aid includes a keypad box housing having a top wall, a bottom wall, a front wall extending between the top wall and the bottom wall, a rear wall extending between the top wall and the bottom wall, and lateral side walls extending between the top wall and the bottom wall (as shown in figure 1).
Regarding claim 3, Krumwiede discloses the chord and/or note assist assembly according to claim 2, wherein the bottom wall includes a recessed section shaped and dimensioned in such a way that the neck of the guitar may be positioned therein (as shown in figure 3).
Regarding claim 11, Krumwiede discloses the chord and/or note assist assembly according to claim 1, further including a wireless transceiver integrated with, or electrically coupled to the electronic microprocessor circuit board (shown with respect to figure 10).
Regarding claim 13, Krumwiede discloses the chord and/or note assist assembly according to claim 1, wherein the extension device includes an extension device housing shaped and dimensioned for positioning over the frets of a guitar in a manner allowing a user to generate chords with only one finger of a person playing the guitar (column 1, lines 60-63).
Regarding claim 14, Krumwiede discloses the chord and/or note assist assembly according to claim 13, wherein the extension device housing includes a top wall, a bottom wall, a front wall extending between the top wall and the bottom wall, a rear wall extending between the top wall and the bottom wall, and lateral side walls extending between the top wall and the bottom wall (as shown in figures 1 and 3).
Regarding claim 15, Krumwiede discloses the chord and/or note assist assembly according to claim 13, wherein the bottom wall includes a recessed section shaped and dimensioned in such a way that the neck of the guitar may be positioned therein (as shown in figure 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-7, 16-19 is rejected under 35 U.S.C. 103 as being unpatentable over Krumwiede and Lee (U. S. Patent 7,812,233).
(1) Regarding claim 4, Krumwiede discloses the chord and/or note assist assembly according to claim 3. 
(2) Krumwiede does not teach the limitation wherein the bottom wall includes first and second bottom wall segments that connect directly to the respective lateral walls and lie in a plane that is generally perpendicular to the respective lateral wall and the recessed section is positioned between the first and second bottom wall segments.
(3) Lee teaches the limitation wherein the bottom wall includes first and second bottom wall segments that connect directly to the respective lateral walls and lie in a plane that is generally perpendicular to the respective lateral wall and the recessed section is positioned between the first and second bottom wall segments (as shown in figure 2, side walls accommodating the instrument neck). Lee discloses a reasonable equivalent structure for the instrument receiving part of the chord aiding device. 
(4) The chord and/or note assist assembly by Krumwiede may be modified in view of Lee wherein the bottom wall includes first and second bottom wall segments that connect directly to the respective lateral walls and lie in a plane that is generally perpendicular to the respective lateral wall and the recessed section is positioned between the first and second bottom wall segments.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated for the cited structure is an art recognized equivalent structure for accommodating the neck of the instrument in a chord aiding device.
Regarding claim 5, the combination of Krumwiede and Lee teach the chord and/or note assist assembly according to claim 4, wherein the recessed section is defined by first and second recess side wall segments and a recess base segment (as shown in figure 2).
(1) Regarding claim 6, Krumwiede teaches the chord and/or note assist assembly according to claim 3.
(2) Krumwiede does not teach the limitations, further including a strap harness selectively extending across the recessed section in a manner frictionally holding a neck of a guitar within the recessed section. For Krumwiede the recessed portion forms a claim for holding the neck of the guitar. 
(3) Lee teaches the limitations, further including a strap harness 18 selectively extending across the recessed section in a manner frictionally holding a neck of a guitar within the recessed section. The strap harness is considered an equivalent structure for holding the chord and/or note assist assembly to the neck of the guitar, taught by Lee.
(4) The chord and/or note assist assembly by Krumwiede may be modified in view of Lee, including a structure further including a strap harness 18 selectively extending across the recessed section in a manner frictionally holding a neck of a guitar within the recessed section.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated as an equivalent in the art for holding the chord and/or note assist assembly to the neck of the guitar, taught by Lee.
(1) Regarding claim 7, the combination of Krumwiede and Lee teach the chord and/or note assist assembly according to claim 6. 
(2) The combination of Krumwiede and Lee does not teach wherein the strap harness is wide Velcro strap.
(3) The examiner takes official notice that the Velcro is a widely known substitute form of strap.  A person of ordinary skill in the art would have found it obvious to substitute a general form of strap to a form of the trademark product Velcro, known generically as hook and loop fastener, for any generic form of strap.
(4) The combination of Krumwiede and Lee may be modified wherein the strap harness is wide Velcro strap.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that the “Velcro” or hook and loop form of strap with any other generic form of strap as a matter of ordinary design choice. Also it would be within the ordinary skill in the art to make the strap with size variations like narrow, medium and wide.
(1) Regarding claim 16, Krumwiede discloses the chord and/or note assist assembly according to claim 15.
(2) Krumwiede does not teach the limitation wherein the bottom wall includes first and second bottom wall segments that connect directly to the respective lateral walls and lie in a plane that is generally perpendicular to the respective lateral wall and the recessed section is positioned between the first and second bottom wall segments.
(3) Lee teaches a chord and/or note assist assembly wherein the bottom wall includes first and second bottom wall segments that connect directly to the respective lateral walls and lie in a plane that is generally perpendicular to the respective lateral wall and the recessed section is positioned between the first and second bottom wall segments. The system by Lee provides the recess part for receiving the neck and enclosing the finger board and uses the extending side wall parts for mounting the neck attachment strap, in order to provide an alternate form of attachment.
(4) The chord and/or note assist assembly by Krumwiede may be modified in view of Krumwiede wherein the bottom wall includes first and second bottom wall segments that connect directly to the respective lateral walls and lie in a plane that is generally perpendicular to the respective lateral wall and the recessed section is positioned between the first and second bottom wall segments.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated the recess part for receiving the neck and enclosing the finger board and the extending side wall parts for mounting the neck attachment strap, in order to provide an alternate form of attachment of the instrument neck to the device, taught by Lee.
Regarding claim 17, the combination of Krumwiede and Lee teaches the chord and/or note assist assembly according to claim 16, and Lee teaches wherein the recessed section is defined by first and second recess side wall segments and a recess base segment (as shown in figure 2, first and second recess side wall segments).
Regarding claim 18, the combination of Krumwiede discloses the chord and/or note assist assembly according to claim 15, and Lee further including a strap harness 18 selectively extending across the recessed section in a manner frictionally holding a neck 1 of a guitar within the recessed section (as shown in figure 2).
(1) Regarding claim 19, the combination of Krumwiede and Lee teach the chord and/or note assist assembly according to claim 18, and Lee teaches the strap harress.
(2) The combination of Krumwiede and Lee does not teach wherein the strap harness is wide Velcro strap.
(3) The examiner takes official notice that the Velcro is a widely known substitute form of strap.  A person of ordinary skill in the art would have found it obvious to substitute a general form of strap to a form of the trademark product Velcro, known generically as hook and loop fastener, for any generic form of strap.
(4) The combination of Krumwiede and Lee may be modified wherein the strap harness is wide Velcro strap.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that the “Velcro” or hook and loop form of strap with any other generic form of strap as a matter of ordinary design choice. Also it would be within the ordinary skill in the art to make the strap with size variations like narrow, medium and wide.
Claims 8and 10 are rejected under 35 U.S.C. 103 as being obvious over Krumwiede and Lee 2 (U. S. Patent 6,723,904).
(1) Regarding claim 8, Krumwiede discloses the chord and/or note assist assembly according to claim 1, wherein each of the multi- position string engaging assemblies includes a (actuator) extending from an aperture formed in the bottom wall (as shown in figure 4).  These actuator are electrically controlled.
(2) Krumwiede does not teach the electrically controlled actuator is a solenoid.
(3) Lee 2 teaches wherein the electrically controlled actuator is a solenoid (abstract).  Lee 2 t the solenoids act as pressers for each instrument string (abstract).
(4) The chord and/or note assist assembly may be modified in view of Lee 2 wherein the electrically controlled actuator is a solenoid. 
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated to make the electrically controlled actuator to act as pressers for each instrument string, taught by Lee 2. 
Regarding claim 10, the combination of Krumwiede and Lee 2 teach the chord and/or note assist assembly according to claim 9, wherein a string capture cap is secured to the free end of the extended portion of the armature, and the string capture cap is shaped and dimensioned to engage the strings of a guitar when the solenoid is actuated.
Claim 12 is rejected under 35 U.S.C. 103 as being obvious over Krumwiede and Lin et al. (U. S. Patent Publication 2017/0278496).
(1) Regarding claim 12, Krumwiede discloses the chord and/or note assist assembly according to claim 1. 
(2) Krumwiede does not teach wherein the chord and/or note forming aid includes an LED readout.
(3) Lin et al. teaches a chord and/or note forming aid includes an LED readout (abstract).  The LEDs by Lin et al. are for indicating.
(4) The chord and/or note assist assembly Krumwiede may be modified in view of Lin et al. so that it includes an LED readout.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that the LED readout provides for indicating.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner points to the references cited in the form 892.  The examiner advises the applicant to review these references, because the examiner may apply the references in future actions, if necessitated by amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        July 26, 2022